

 
STOCK PURCHASE AGREEMENT
 
BY AND AMONG
 
Jingwei International Limited，
 
New Yulong Information Technology Co. Ltd.,
 
AND
 
Mr. George Du
 
DATED AS OF SEPTEMBER 23, 2011
 
 
     THIS STOCK PURCHASE AGREEMENT (this "Agreement") is made as of September
23, 2011，by and among Jingwei International Limited, a Nevada corporation (the
"Company"), New Yulong Information Technology Co. Ltd. (“New Yulong IT”), a
corporation registered in Shenzhen, China and a subsidiary of the Company (the
“Seller”), and Mr. George Du (the “Purchaser”).
 
RECITALS
 

 
A. 
The Boards of Directors of the Company and New Yulong IT desire to  sell to the
Purchaser all of the outstanding equity interests in Beijing New Media
Advertising Co. Ltd. (“Beijing New Media”), which is engaged in creating,
planning and handling advertising, as well as providing branding strategy and
sales promotions for its clients;

 

 
B. 
The Purchaser desires to purchase from Seller all of the assets, liabilities and
business of Beijing New Media, as set forth below and in the attached schedules,
upon the terms and subject to the conditions hereinafter set forth;

 

 
C. 
The sale of Beijing New Media shall be effected through a sale of Beijing New
Media shares by the Seller in accordance with the terms of this Agreement and
the related Chinese corporation laws, as a result of which Beijing New Media
shall cease to be a wholly owned subsidiary of the Seller and the Company;

 
     NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below, the
Company, the Seller and Purchaser agree as follows:
 
ARTICLE I
THE TRANSACTION
 
1.1    Purchase and Sale.  Upon the terms of this Agreement, at the closing date
set forth in this Agreement, the Seller shall sell, convey, transfer, assign and
deliver to the Purchaser, and the Purchaser shall purchase from the Seller, all
of the Beijing New Media shares free and clear of all liens.


1.2    Purchase Price.  The Company, the Seller and the Purchaser hereby agree
to the following terms and conditions with respect to the Transaction:



 
(a) 
The Purchaser shall pay a purchase price of $858,149, which is equal to the net
book value of Beijing New Media as of June 30, 2011 (the “Purchase Price”);

 
(b) 
The Purchase Price shall be paid in full at Closing, by wire transfer of
immediately available funds to an account designated by Seller in writing prior
to Closing; 

 
1.3  Delivery of Company Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           At or prior to the Closing, the Seller and the Purchaser shall
jointly prepare and cause to be filed with the State Administration for Industry
& Commerce of the People's Republic of China applications for registration
changes in Articles of Incorporation, legal representative and business license
of Beijing New Media, in such form in accordance with the relevant Chinese
corporate laws.
 
The Transaction shall become effective upon the approval of the above mentioned
registration changes. The date of registration change in Articles of
Incorporation is referred to herein as the “Closing Date”.
 
(b)           Upon the approval of the registration changes described in Section
1.3(a), Beijing New Media shall cease to be a wholly owned subsidiary of the
Seller and the Company.
 
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
The Seller provides the key representations and warranties set forth below with
respect to the Transaction.   
 
2.1 Organization and Qualification
 
Beijing New Media is a corporation duly incorporated, validly existing and in
good standing under the law of China. The copies of Beijing New Media's
certificate of incorporation and bylaws, each as amended to date and each hereto
made available to the Purchaser, are complete and correct, and no amendments
thereto are pending. Beijing is duly licensed and qualified to do business and
in good standing in each jurisdiction, in which the operation of its business
makes such licensing or qualification to do business necessary.
 
 2.2 No Undisclosed Liabilities
 
Except as disclosed in Beijing New Media financial statements as of June 30,
2011, Beijing New Media does not have any liabilities (whether accrued,
absolute, contingent or otherwise) of a type that would be required by GAAP to
be reflected on a consolidated balance sheet of Beijing New Media, except for
liabilities that, individually or in the aggregate, would not result in above
RMB 10,000, or USD 1,547 as of August 31, 2011.
 
2.3 Tangible Assets.
 
                     All material items of tangible property contain no material
defects and are in good operating condition and repair, subject to normal
routine wear and maintenance, are usable in the regular and ordinary course of
business, and conform in their current condition to all applicable laws,
ordinances, codes, rules and regulations, and authorizations relating to their
construction, use and operation, without any need for capital improvements or
other modification or alteration.
 
2.4 Accounts Receivable.
 
                     Each of the Accounts Receivables included in the financial
statements of Beijing New Media as of June 30, 2011 represents a valid
obligation arising from services rendered or products sold in the ordinary
course of business of Beijing New Media. Each reported Intercompany Account
Receivable can be fully collected before September 30, 2011. Unless paid prior
to Closing, the Accounts Receivables are or will be as of Closing current and
collectible. None of the Accounts Receivables is subject to any right of offset
or reduction and Seller is the sole beneficial and legal owner of all Accounts
Receivables and none
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE III
EXPENSES
 
3.1 Expenses.
 

 
(a) 
All out-of-pocket expenses related to the preparation, negotiation, execution
and performance of this Agreement, and the transactions contemplated hereby, and
the closing thereof, which are estimated to be insignificant, shall be paid by
the Seller.

 

 
(b) 
In case the out-of-pocket expenses in total exceed RMB 10,000 or USD 1,547, the
amount above RMB 10,000 or USD 1,547 shall be borne by the Seller and the
Purchaser equally.

 
3.2 Governing Law
 
This Agreement shall be construed in accordance with and governed by the laws of
the People’s Republic of China without giving effect to the conflict of laws
principles thereof. In case of disputes between the Seller and the Purchaser,
both sides should try to negotiate their own settlement.
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company, the Seller and the Purchaser have caused this
Agreement to be signed by their respective officers thereunto duly authorized as
of the date first written above.
 

       
JINGWEI INTERNATIONAL LIMITED
       
By:
/s/ Yong Xu        
Name:
 Yong Xu
       
Title:
 Chief Financial Officer
           
NEW YULONG INFORMATION TECHNOLOGY CO. LTD.
       
By:
/s/ Yong Xu        
Name:
Yong Xu
       
Title:
 Chief Financial Officer
             
MR. GEORGE DU
       
By:
 /s/ George Du            

 


 
 

--------------------------------------------------------------------------------

 
 